Citation Nr: 1710335	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  09-30 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2. Entitlement to service connection for a heart disability, to include as due to herbicide exposure.

3. Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to January 1990, with service in Korea from July 1981 to July 1982, and from October 1984 to October 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 and August 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. In October 2013, the Board remanded the claims for additional development and adjudicative action. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue(s) of entitlement to service connection for a heart disability and hypertension, to include as secondary to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, effective August 10, 2006, the Veteran's service-connected disabilities rendered him unable to secure or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

This decision is a total grant of the benefits sought on appeal, and any error related to the Veterans Claims Assistance Act (VCAA) is moot. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341. In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a). All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b). The record must show some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's claim for a TDIU was filed on August 10, 2006. During the rating period on appeal the Veteran has been service-connected for posttraumatic stress disorder (PTSD) (50 percent); status post cold injury to the left foot (30 percent); status post cold injury to the right foot (30 percent); chip avulsion fracture of the distal first metacarpal right hand with degenerative arthritis (non-compensable). The Veteran's combined evaluation is 80 percent. Therefore, during the time period on appeal, the Veteran meets the criteria for a schedular TDIU. 

The Veteran was afforded a VA medical examination in February 2007. The examiner opined that the Veteran's status post cold injury to the left foot, status post cold injury to the right foot, and chip avulsion fracture of the distal first metacarpal right hand with degenerative arthritis did not negatively affect the Veteran's ability to work. The examiner opined that the Veteran's left lower leg conditions prevented sustained employment in both physical and sedentary occupations.

The Veteran submitted a July 2013 statement from his VA treating physician, Dr. A. C.-T., stating that he was unable to maintain employment due to his service-connected status post cold injury to the left and right feet. 

In a March 2015 VA examination for the hand and finger, the examiner determined that any work utilizing the right hand would limit any physical effort of the hand due to thumb pain with motion.  

The Veteran was afforded a VA medical examination for his service-connected PTSD in December 2015. The examiner opined that the Veteran's PTSD would somewhat limit his ability to maintain employment in particular work settings. Specifically, reported difficulties with social interaction marked by increased anxiety would likely limit client's ability to work (e.g. particularly with efficiency, productivity, and overall reliability) in settings that necessitate extensive interpersonal interaction.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. 

The Veteran has not been provided with a single medical opinion to address the impact of all of his service-connected disabilities on the Veteran's ability to engage in substantially gainful employment. However, although a medical opinion is probative it is not dispositive and is not required. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). The ultimate responsibility for this determination is placed with VA adjudicators and not upon a medical examiner. Id. 

The Veteran has a high school education and worked as a bus driver for 30 years. Moreover, the July 2013 opinion from Dr. A. C.-T. and the December 2015 VA medical opinions all reflect that the Veteran's ability to work is compromised by his service-connected disabilities. Assessing the effect of the Veteran's combination of disabilities, including the limitations imposed upon the Veteran's ability to work by his service-connected PTSD and status post cold injury of the left and right feet, and given the Veteran's education and occupational history in primarily a physical occupation, and resolving the benefit of the doubt in favor of the Veteran, he is entitled to TDIU for the entire rating period on appeal. See Geib v. Shinseki, 733 F.3d at 1354.


ORDER

A TDIU is granted, effective August 10, 2006.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran asserted in his September 2016 VA Form 9 that his claimed heart disability and hypertension were due to handling Agent Orange. The AOJ has not undertaken development to determine whether the Veteran's assertions of herbicide exposure can be corroborated. 

The Veteran has confirmed service in Korea. The United States Department of Defense (DOD) has confirmed that Agent Orange was used along the DMZ in Korea from April 1968 through July 1969. M21-MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10, Subsection (p). Notably, during the pendency of this appeal, effective February 24, 2011, VA amended 38 C.F.R. § 3.307, adding subsection (a)(6)(iv), thereby permitting presumptive service connection if a veteran had active military, naval, or air service, between April 1, 1968, and August 31, 1971, for certain diseases (including type II diabetes mellitus), in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area where herbicides are known to have been used during that period. See 38 C.F.R. 
§ 3.307(a)(6)(iv). While the Veteran is not entitled to presumptive service connection for exposure to herbicide agents because his active service in Korea is later than the applicable presumptive period, he may be entitled to service connection if a connection between his alleged direct herbicide agent exposure and any currently diagnosed heart disability or hypertension is established. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request details from the Veteran regarding his alleged direct exposure to Agent Orange. The Veteran should provide as many details as possible regarding dates and locations of his alleged Agent Orange exposure. 

2. Following completion of Step 1, the AOJ should secure an opinion from the DoD as to whether there is any evidence that during the Veteran's service in Korea, his unit was in any way involved with herbicides and whether there is any documentation of duties assigned to unit members.

3. Schedule the Veteran for a VA medical examination to determine the nature and likely etiology of any diagnosed heart condition(s) or hypertension. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed condition (i) had its onset in service or within one year of separation or (ii) is related to the Veteran's period of military service, including the Veteran's asserted direct exposure to Agent Orange. 

The claims folder, and a copy of this remand and all new private medical treatment records in both the Veteran's paper claims file and in the Veteran's electronic claims file in Virtual VA, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

The examiner is advised that s/he must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


